        Case 3:21-cv-00114-KGB Document 10 Filed 07/26/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

GARY LEON WEBSTER                                                           PLAINTIFF
ADC #114018

V.                        NO. 3:21-cv-00114-KGB-ERE

ARKANSAS DEPARTMENT OF                                               DEFENDANTS
CORRECTIONS, et al.


                       RECOMMENDED DISPOSITION

I.    Procedures for Filing Objections

      This Recommendation for dismissal has been sent to United States District

Judge Kristine G. Baker. Plaintiff may file objections if he disagrees with the

findings or conclusions set out in the Recommendation. Objections should be

specific and should include the factual or legal basis for the objection.

      To be considered, objections must be filed within 14 days. If Plaintiff does

not file objections, he risks waiving the right to appeal questions of fact. And, if no

objections are filed, Judge Baker can adopt this Recommendation without

independently reviewing the record.

II.   Discussion

      On June 21, 2021, Plaintiff Gary Leon Webster, an Arkansas Division of

Correction (ADC) inmate, filed this action without the help of a lawyer under 42
           Case 3:21-cv-00114-KGB Document 10 Filed 07/26/21 Page 2 of 3




U.S.C. § 1983. Doc. 2. Plaintiff’s complaint alleges that: (1) legal mail he sent on

June 2021 was lost; (2) he received legal mail 30 days after it was post marked May

1, 2021; and (3) two checked he signed were not credited to his account. Doc. 2.

Because Plaintiff is a well-established three-striker,1 he can proceed in forma

pauperis (IFP) only if he is currently in imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).

       On June 23, 2021, the Court entered an Order denying Plaintiff’s motion to

proceed IFP because he failed to allege sufficient facts to show he was in imminent

danger and directing the Plaintiff to pay the $402.00 filing fee within 30 days. Doc.

4. The Court specifically cautioned Plaintiff that his failure to comply would result

in dismissal of his claims. Doc. 4.




       1
          The following 19 dismissals constitute “strikes” against Plaintiff for purposes of
determining eligibility for IFP status: Webster v. Does, No. 3:19-cv-00059-DPM (E.D. Ark.);
Webster v. Pigg, No. 3:19-cv-00060-DPM (E.D. Ark.); Webster v. Day Inn Motels, Inc., et al., No.
3:19-cv-00078-DPM (E.D. Ark.); Webster v. Wal-Mart Stores, Inc., No. 3:19-cv-00083-DPM
(E.D. Ark.); Webster v. St. Bernard’s Hospital, No. 3:19-cv-00084-KGB (E.D. Ark.); Webster v.
Brown, No. 3:19-cv-00087-DPM (E.D. Ark.); Webster v. Tate, et al., No. 3:19-cv-00088-BSM
(E.D. Ark.); Webster v. Sun Newspaper, et al., No. 3:19-cv-00089-KGB (E.D. Ark.); Webster v.
Rhodes, No. 3:19-cv-00092-DPM (E.D. Ark.); Webster v. Does, No. 3:19-cv-00093-DPM (E.D.
Ark.); Webster v. St. Bernard’s Hospital, et al., No. 3:19-cv-00094-BSM (E.D. Ark.); Webster v.
Doe., No. 3:19-cv-00098-DPM (E.D. Ark.); Webster v. Doe., No. 3:19-cv-00110-DPM (E.D.
Ark.); Webster v. Doe, No. 3:19-cv-00111-DPM (E.D. Ark.); Webster v. Henry, No. 3:19-cv-
00112-DPM (E.D. Ark.); Webster v. Lusby, No. 3:19-cv-00116-KGB (E.D. Ark.); Webster v. City
of Jonesboro, No. 3:19-cv-00132-DPM (E.D. Ark.); Webster v. Miles, No. 3:19-cv-00157-DPM
(E.D.     Ark.);    Webster     v.    Flynn,      No.     5:19-cv-00140-KGB     (E.D.     Ark.).
In numerous others, Mr. Webster was denied IFP status as a three-striker, or his IFP status was
revoked, because he did not meet the imminent-danger exception. See, e,g., Webster v. Boyd, et
al., No. 3:20-cv-00060-BSM (E.D. Ark.); Webster v. Honeycutt, No. 3:20-cv-00057-DPM (E.D.
Ark.).
                                               2
        Case 3:21-cv-00114-KGB Document 10 Filed 07/26/21 Page 3 of 3




       On June 25, 2021, Plaintiff filed an Amended Complaint alleging that

Defendant Young has received his checks from the IRS but has not deposited them

in his account. Doc. 5. On July 12, 2021, Plaintiff filed a Supplement alleging that

after he filed this lawsuit Defendant Young brought him a packet of material he

thought was lost and stolen and asked him what he wanted done with it, thereby

proving his outgoing mail is compromised. Doc. 6.

       Plaintiff has failed to plead any facts alleging that he is in imminent danger of

serious physical injury. To date, Plaintiff has not complied with the Court’s June 23,

2021 Order and paid the filing fee, and the time for doing so has passed.

III.   Conclusion

       The Court recommends Plaintiff Gary Leon Webster’s claims be

DISMISSED, without prejudice, based on his failure to comply with the Court’s

June 23, 2021 Order requiring him to pay the filing fee.

       Dated this 26th day of July, 2021.




                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                            3
